                                                       United States District Court
                                                       Central District of California


  UNITED STATES OF AMERICA vs.                                             Docket No.            SA CR19-00131 ADS

  Defendant           Darina Sky Williams                                  Social Security No. 2        4         2     8

  akas: Sky Williams                                                      (Last 4 digits)




                                                                                                                      MONTH   DAY   YEAR
             In the presence of the attorney for the government, the defendant appeared in person on this date.       MAR     10    2020


  COUNSEL                                                             Michael Harris, Retained
                                                                          (Name of Counsel)

     PLEA         ~X GUILTY,and the court being satisfied that there is a factual basis for the plea.          NOLO    ~  NOT
                                                                                                            CONTENDERE   GUILTY
                      There being afinding/verdict of GUILTY,defendant has been convicted as charged of the offenses) of: 18 U.S.C. § 641:
   FINDING
                      Theft of Government Property as charged in the Single-Count Information (Class A Misdemeanor)

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted. It is the
  COMM    judgment of the Court that the defendant is hereby sentenced to the following:
  ORDER

      It is ordered that the defendant shall pay to the United States a special assessment of $25.00, which
      is due immediately.

      It is ordered that the defendant shall pay restitution in the total amount of $20,443.93 Pursuant to
      i8 U.S.C.§ 3663A, as follows:

                      Victim                                                                  Amount
                      Social Security Administration                                          $20443.93

      Restitution shall be paid in full immediately.

      It is ordered that the defendant shall pay to the United States a total fine of $5,500.00, which shall
      bear interest as provided bylaw.

      The fine shall be paid in full immediately.

      The defendant shall comply with General Order No. i8-io. The Probation Officer is ordered to
      immediately provide a copy of General Order No. i8-io to the defendant and the clerk is ordered to
      attach it to this order.

      Pursuant to the Sentencing Reform Act of 1984,it is the judgment of the Court that the defendant,
      Darina Sky Williams, is sentenced to probation on the Single-Count Information for a term of
      twenty-four(24) months.



CR-104 (docx 10/18)                              JUDGMENT &PROBATION/COMMITMENT ORDER                                                 Page 1 of6
  USA vs.    Darina Sky Williams                                  Docket No.:   SA CR19-00131 ADS



      The term of probation shall include the following terms and conditions:

                     i.   The defendant shall comply with the rules and regulations of the United States
                          Probation &Pretrial Services Office, General Order i8-io, including the conditions
                          of probation set forth in Section III of General Order 18-io.

                     2.   During the period of probation, the defendant shall pay the special
                          assessment,fine, and restitution in accordance with this judgement's orders
                          pertaining to such payment.

                     3.   The defendant shall participate in mental health treatment, which may include
                          evaluation and counseling, until discharged from the program by the treatment
                          provider, with the approval of the Probation Officer.

                     4.   As directed by the Probation Officer, the defendant shall pay all or part of the costs of
                          the Court-ordered treatment to the aftercare contractors during the period of
                          probation.. The defendant shall provide payment and proof of payment
                          as directed by the Probation Officer. If the defendant has no ability to pay, no
                          payment shall be required.

                     5.   The defendant shall apply all monies received from income tax refunds,lottery
                          winnings, inheritance,judgments and any other financial gains to the Court-ordered
                          financial obligation.

     The drug testing condition mandated by statue is suspended based on the Court's determination that
     the defendant poses a low risk of future substance abuse.

     The Court authorizes the United States Probation &Pretrial Services Office to disclose the
     Presentence Report, and/or any previous mental health evaluations or reports, to the treatment
     provider. The treatment provider may provide information (excluding the Presentence Report),to
     State or local social service agencies(such as the State of California, Department of Social Service),
     for the purpose of the client's rehabilitation.

     The Court orders bond exonerated.

     The defendant shall report to the U.S. Probation Office immediately for intake.




CR-104(docx 10/18)                       JUDGMENT &PROBATION/COMMITMENT ORDER                                  Page 2 of6
  USA vs.    Darina Sky Williams                                             Docket No.:       SA CR19-00131 ADS



 [n addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            March ]0, 2020
            Date                                                  Autumn D. Spae h, U. S. Magistrate Judge

 [t is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




            March 10, 2020                                  By
            Filed Date                                            Deputy Cle




CR-104(docx 10/18)                            JUDGMENT &PROBATION/COMMITMENT ORDER                                                   Page 3 of6
  USA vs.     Darina Sky Williams                                                     Docket No.:    SA CR19-00131 ADS



  The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:

       7'he defendant must not commit another federal, state, or local crime;    9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                 engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours ofimposition of a                 any person convicted of a felony unless granted permission to do so
        sentence of probation or release from imprisonment, unless                      by the probation officer. This condition will not apply to intimate
        otherwise directed by the probation officer;                                    family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the           review and has determined that the restriction is necessary for
        court or probation officer;                                                     protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave thejudicial district without       ]0.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;                not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation              other controlled substance, or any paraphernalia related to such
        officer, unless legitimately asserting his or her Fifth Amendment               substances, except as prescribed by a physician;
        right against self-incrimination as to new criminal conduct;             1 I.   The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation                being arrested or questioned by a law enforcement officer;
        officer and must notify the probation officer at least 10 days before    12.    For felony cases, the defendant must not possess a firearm,
        any anticipated change or within 72 hours ofan unanticipated change             ammunition, destructive device, or any other dangerous weapon;
        in residence or persons living in defendant's residence;                 13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her            enforcement agency to act as an informant or source without the
        at any time at home or elsewhere and must permit confiscation of                permission of the court;
        any contraband prohibited by law or the terms of supervision and         14.    As directed by the probation officer, the defendant must notify
        observed in plain view by the probation officer;                                specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                 defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable               probation officer to confirm the defendant's compliance with such
        reasons and must notify the probation officer at least ten days before          requirement and to make such notifications;
        any change in employment or within 72 hours of an unanticipated          15.    The defendant must follow the instructions of the probation officer
       change;                                                                          to implement the orders ofthe court, afford adequate deterrence from
                                                                                        criminal conduct, protect the public from further crimes of the
                                                                                        defendant; and provide the defendant with needed educational or
                                                                                        vocational training, medical care, or other correctional treatment in
                                                                                        the most effective manner.




CR-104(docx 10/18)                                   JUDGMENT &PROBATION/COMMITMENT ORDER                                                           Page 4 of6
  USA vs.     Darina Sky Williams                                              Docket No.:     SA CR19-00131 ADS



       The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(fl(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before Apri124, 1996.

           If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
  balance as directed by the United States Attorney's Office. I&U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

            Payments will be applied in the following order:

                      Special assessments under 18 U.S.C. § 3013;
                      Restitution, in this sequence(under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                             Non-federal victims (individual and corporate),
                             Providers of compensation to non-federal victims,
                             The United States as victim;
                      Fine;
                      Community restitution, under 18 U.S.C. § 3663(c); and
                      Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

           As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and(3)an accurate financial statement,
 with supporting documentation as to all assets, income and expenses ofthe defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval ofthe Probation Officer.

          The defendant must maintain one personal checking account. All of defendant's income, "monetary gains," or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval ofthe Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                             JUDGMENT &PROBATION/COMMITMENT ORDER                                                     Page 5 of6
                                                                   e

  USA vs.     Darina Skv Williams                                                 Docket No.:       SA CR19-00131 ADS



                                                                       RETURN

 1 have executed the within Judgment and Commitment as follows:
   Defendant delivered on                                                                      to
  Defendant noted on appeal on

  Defendant released on
  Mandate issued on
  Defendant's appeal determined on
  Defendant delivered on                                                                   to
      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                       United States Marshal



                                                              By
            Date                                                   °   Deputy Marshal




                                                                   CERTIFICATE
 1 hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                       Clerk, U.S. District Court



                                                              L~
            Filed Date                                                 Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and/or(3)modify the conditions of supervision.
                                                                e
         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



        (Signed)
                      Defendant                                                                 Date




                      U. S. Probation Officer/Designated Witness                                Date




CR-104 (docx 10/18)                              JUDGMENT &PROBATION/COMMITMENT ORDER                                                      Page 6 of6
 1

 2

 3                                                                             FILED
                                                                     fLERI:,L'.S. DISTRICT COL'R?

 4                                                                      Novcmbcr 2, 2018

 5                                                                 CE~"[R4L7DISTRICT OF(-A1.IFOR\7A


 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
    IN THE MATTER OF ADOPTION OF                      GENERAL ORDER NO. 18-10
ll  STANDARD CONDITIONS OF
    PROBATION AND SUPERVISED                         (Supersedes General Order Nos. OS-
l2 RELEASE AND SENTENCING                            02 and O1-OS)
    ORDERS AND CONDITIONS OF
1 3 PROBATION AND SUPERVISED
    RELEASE PERTAINING TO
14 FINANCIAL SANCTIONS

15         This General Order supersedes General Order Nos. OS-02 and 01-05. IT IS
16   HEREBY ORDERED that the Judges ofthe Central District of California adopt: (1)
17   the standard conditions of probation and supervised release set forth in Section I,
18   below, to apply in every case in which probation or supervised release is imposed;(2)
19   the sentencing orders set forth in Section II, below, to apply in every case in which a
20   fine or restitution has been ordered; and (3)the conditions of probation and supervised
21   release set forth in Section III, below, to apply in every case in which probation or
22   supervised release is imposed in addition to the imposition of a fine or restitution. The
23   presiding judge may impose any other conditions the judge deems advisable,
24   consistent with existing or future law, in individual cases of supervision.
25   I.    STANDARD CONDITIONS OF PROBATION AND SUPERVISED
26         RELEASE
27         1)     The defendant must not commit another federal, state, or local crime;
28         2)     The defendant must report to the probation office in the federal judicial
                                                                  General Order No. 18-10


          district of residence within 72 hours of imposition of a sentence of
 2        probation or release from imprisonment, unless otherwise directed by the
 3        probation officer;
 4   3)   The defendant must report to the probation office as instructed by the
 5        court or probation officer;
 6   4)   The defendant must not knowingly leave the judicial district without first
 7        receiving the permission of the court or probation officer;
 8   5)   The defendant must answer truthfully the inquiries of the probation
 9        officer, unless legitimately asserting his or her Fifth Amendment right
10        against self-incrimination as to new criminal conduct;
11   6)   The defendant must reside at a location approved by the probation officer
12        and must notify the probation officer at least 10 days before any
13        anticipated change or within 72 hours of an unanticipated change in
14        residence or persons living in defendant's residence;
15   7)   The defendant must permit the probation officer to contact him or her at
16        any time at home or elsewhere and must permit confiscation of any
17        contraband prohibited by law or the terms of supervision and observed in
18        plain view by the probation officer;
19   8)   The defendant must work at a lawful occupation unless excused by the
20        probation officer for schooling, training, or other acceptable reasons and
21        must notify the probation officer at least ten days before any change in
22        employment or within 72 hours of an unanticipated change;
23   9)   The defendant must not knowingly associate with any persons engaged in
24        criminal activity and must not knowingly associate with any person
25        convicted of a felony unless granted permission to do so by the probation
26        officer. This condition will not apply to intimate family members, unless
27        the court has completed an individualized review and has determined that
28        the restriction is necessary for protection ofthe community or
                                        2
                                                                         General Order No. 18-10


 1               rehabilitation;
 2        10)    The defendant must refrain from excessive use of alcohol and must not
 3               purchase, possess, use, distribute, or administer any narcotic or other
 4               controlled substance, or any paraphernalia related to such substances,
 5               except as prescribed by a physician;
 6        1 1)   The defendant must notify the probation officer within 72 hours of being
 7               arrested or questioned by a law enforcement officer;
 8        12)    For felony cases, the defendant must not possess a firearm, ammunition,
 9               destructive device, or any other dangerous weapon;
l0        13)    The defendant must not act or enter into any agreement with a law
11               enforcement agency to act as an informant or source without the
12               permission of the court;
l3        14)    As directed by the probation officer, the defendant must notify specific
14               persons and organizations of specific risks posed by the defendant to
15               those persons and organizations and must permit the probation officer to
16               confirm the defendant's compliance with such requirement and to make
17               such notifications;
18        15)    The defendant must follow the instructions ofthe probation officer to
19               implement the orders ofthe court, afford adequate deterrence from
20               criminal conduct, protect the public from further crimes ofthe defendant;
21               and provide the defendant with needed educational or vocational training,
22               medical care, or other correctional treatment in the most effective manner.
23 III.   STATUTORY PROVISIONS PERTAINING TO PAYMENT AND
24        COLLECTION OF FINANCIAL SANCTIONS
25        1)     The defendant must pay interest on a fine or restitution of more than
26               $2,500, unless the court waives interest or unless the fine or restitution is
27               paid in full before the fifteenth (15th) day after the date of the judgment
28               under 18 U.S.C. §36120(1). Payments may be subject to penalties for
                                                3
                                                                    General Order No. 18-10


  1          default and delinquency under 18 U.S.C. §3612(g). Interest and penalties
 2           pertaining to restitution, however, are not applicable for offenses
 3           completed before Apri124, 1996.
 4      2)   If all or any portion of a fine or restitution ordered remains unpaid after
 5           the termination of supervision, the defendant must pay the balance as
 6           directed by the United States Attorney's Office. 18 U.S.C. §3613.
 7      3)   The defendant must notify the United States Attorney within thirty (30)
 8           days of any change in the defendant's mailing address or residence
 9           address until all fines,,restitution, costs, and special assessments are paid
10           in full. 18 U.S.C. §3612(b)(1)(F).
        4)   The defendant must notify the Court(through the Probation Office) and
12           the United States Attorney of any material change in the defendant's
13           economic circumstances that might affect the defendant's ability to pay a
14           fine or restitution, as required by 18 U.S.C. §3664(k). The Court may
15           also accept such notification from the government or the victim, and may,
16           on its own motion or that of a party or the victim, adjust the manner of
17           payment of a fine or restitution under 18 U.S.C. §3664(k). See also 18
18 'i        U.S.C. §3572(d)(3) and for probation 18 U.S.C. §3563(a)(7).
19      5)   Payments will be applied in the following order:
20           a.    Special assessments under 18 U.S.C. §3013;
21           b.    Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-
22                 federal victims must be paid before the United States is paid):
23                         Non-federal victims (individual and corporate),
24                         Providers of compensation to non-federal victims,
25                         The United States as victim;
26           c.    Fine;
27           d.    Community restitution, under 18 U.S.C. §3663(c); and
28           e.    Other penalties and costs.
                                            4
                                                                       General Order No. 18-10


 1   III.   CONDITIONS OF PROBATION AND SUPERVISED RELEASE
 2          PERTAINING TO FINANCIAL SANCTIONS
 3          1)    As directed by the Probation Officer, the defendant must provide to the
 4                Probation Officer: (1)a signed release authorizing credit report inquiries;
 5               (2)federal and state income tax returns or a signed release authorizing
 6                their disclosure and (3)an accurate financial statement, with supporting
 7                documentation as to all assets, income and expenses ofthe defendant. In
 8                addition, the defendant must not apply for any loan or open any line of
 9                credit without prior approval of the Probation Officer.
l0          2)    The defendant must maintain one personal checking account. All of
11                defendant's income,"monetary gains," or other pecuniary proceeds must
12                be deposited into this account, which must be used for payment of all
13                personal expenses. Records of all other bank accounts, including any
14                business accounts, must be disclosed to the Probation Officer upon
IS                request.
16          3)    The defendant must not transfer, sell, give away, or otherwise convey any
17                asset with a fair market value in excess of$500 without approval ofthe
18                Probation Officer until all financial obligations imposed by the Court have
19                been satisfied in full.
20          This General Order will be effective upon filing by the Clerk.
21          IT IS SO ORDERED.                 „~'~`
                                                      ~~   ,~.   a   ~       ~
22

23                                      CHIEF UNITED STATES DISTRIC JUDGE
24

25          Date ofAppYoval by the Court: October 25, 2018
26

27          Date ofFiling by the Clerk:     November 2, 2018
28
                                                 5
